      Case 1:20-cv-01580-RCL Document 45 Filed 07/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                       Plaintiff,
                                                     Civil Action No. 20-1580-RCL
 V.

 JOHN R. BOLTON,

                       Defendant.


                                    ~               ORDER

       Pending before the Court is Defendant's motion for a one-week extension of time within

which to file the Reply in support of his Motion to Dismiss. Upon consideration of the motion, and

for good cause shown, Defendant's motion is GRANTED. Defendant's Reply shall be filed on or

before August 14, 2020.

SO ORDERED.



         7/4, f.a.~
D ate d :- - - - - -
                                                   HciNYA BL ~ ROYCE C. LAMBERTH
                                                   United States District Court Judge
